731 N.W.2d 702 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edward TANSKI, Defendant-Appellant.
Docket No. 132878. COA No. 273457.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the November 15, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the trial court to allow the defendant to withdraw his plea.